Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7, 13, 15, 22, 35, 37-38, 43, 46, 48-49 and 51-71, are pending and examined.
Objection
Claims 1, 49, and 51 are objected to for reciting “[A] method comprising” which is an incomplete preamble, A method of what? It is suggested that the claims be amended to replace “A method comprising” with ---A method of producing hybrid corn seed, the method comprising:----.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3, 5, 15, 21-22, 35, 37-38, 43, 46, 48-49, 51, 54-71 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-35 of prior U.S. Patent No. 10,881,057 B2. Claims 1-2 of the instant application are identical to claim 1-2 of the issued patent. Claim 3 is identical to claim 21 of the issued patent. Claim 5 is identical to claim 3 of the issued patent. Claim 13 is identical to claim 4 of the issued patent. Claim 15 is identical to claim 5 of the issued patent. Claim 22 is identical to claim 6 of the issued patent. Claims 35 and 37 are identical to claims 7 and 8, respectively, of the issued patent. Claims 38, 43, 46, and 48 are identical to claims 9, 10, 11, and 12, respectively, of the issued patent. Claims 49 and 51 are identical to claims 13 and 14, respectively, of the issued patent. Claims 54-57 are identical to claims 17-20, respectively of the issued patent. Claims 58-61 are identical to claims 22-25, respectively of the issued patent. Claims 62-66 are identical to claims 26-30, respectively, of the issued patent. Claims 67-71 are identical to claims 31-35, respectively, of the issued patent. This is a statutory double patenting rejection.

	Obviousness Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4,7 and 52-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15-16 and 21-25 of U.S. Patent No. 10,881,057 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the application and the issued patent are drawn to a method of producing hybrid corn seed by fertilizing a plurality of female inbred corn plants with pollen from at least one male inbred corn plant to produce hybrid corn seeds, wherein the female inbred corn plants have an average height that is at least 2.5% lower than the average height of the at least one male inbred corn plant, and wherein the female inbred corn plants comprise a recombinant polynucleotide encoding an RNA molecule that suppresses expression of an endogenous GA3 oxidase gene; and (b) harvesting said hybrid corn seeds from one or more of the female inbred corn plants; wherein the RNA molecule comprises a sequence that is at least 90% complementary to at least 19 consecutive nucleotides of said endogenous GA3 oxidase gene that encodes specified amino acid sequence. 
The claims of the issued patent are drawn to a method of producing hybrid corn seed by fertilizing a plurality of female inbred corn plants with pollen from at least one male inbred corn plant to produce hybrid corn seeds, wherein the female inbred corn plants have an average height that is at least 2.5% lower than the average height of the at least one male inbred corn plant, and wherein the female inbred corn plants comprise a recombinant polynucleotide encoding an RNA molecule that suppresses expression of an endogenous GA3 oxidase gene; and (b) harvesting said hybrid corn seeds from one or more of the female inbred corn plants; wherein the female inbred corn plants have an average height that is between 2.5% and 50% shorter than said at least one male inbred corn plant; or  comprises at least one ear that at least 18 inches above ground level; wherein the RNA molecule comprises a sequence that is at least 90% complementary to at least 19 consecutive nucleotides of said endogenous GA3 oxidase gene that encodes an amino acid sequence that is at least 90% identical to SEQ ID NO: 30 or 33. 
The claims of the patent are drawn to a method of producing hybrid corn seed by fertilizing a plurality of female inbred corn plants with pollen from at least one male inbred corn plant to produce hybrid corn seeds, wherein the female inbred corn plants have an average height that is at least 2.5% lower than the average height of the at least one male inbred corn plant, and wherein the female inbred corn plants comprise a recombinant polynucleotide encoding an RNA molecule that suppresses expression of an endogenous GA3 oxidase gene; and (b) harvesting said hybrid corn seeds from one or more of the female inbred corn plants; wherein the female inbred corn plants have an average height that is between 5%, 10, 15, 20 or 30%  lower than the average height of the at least one male inbred corn plant; wherein the RNA molecule comprises a sequence that is at least 90% complementary to at least 19 consecutive nucleotides of said endogenous GA3 oxidase gene that encodes an amino acid sequence that is at least 90% identical to SEQ ID NO: 9 or 15.
The claims of the instant application are obvious variation in wording of the claims of the issued patents. The only difference is that instant claims recite SEQ ID NO: 30 and 33 from maize while the claims of the issued patent recite SEQ ID NO: 9 and 15 from maize, for the GA3 oxidase. However, SEQ ID NO: 9, 15 , 30 and 33 are all recited in the original specification and there was restriction requirement between the sequences. The female inbred corn plants comprising at least one ear that at least 18 inches above ground level is not an unexpected result for ear height of dwarf or semi-dwarf corn plants, as known to one of skill the art before the effective filing date of the claimed invention.
Remarks
No claim is allowed.
Contact Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662